This is an appeal by the employer and carriers from a decision in favor of the claimant. The claimant was employed as a porter and on December 22, 1959 advised his employer that while sweeping the floor a door fell on his left foot, causing scratches and bleeding. He tried home treatment but the condition did not improve and after two weeks he consulted a doctor. The left foot became swollen and discolored and his toes gangrenous as the result of a pre-existing arteriosclerotic condition. In February, 1960, one of the doctors performed a midthigh amputation of the left leg. Appellants contend that there is no substantial evidence to sustain the finding of an accident or causal relationship to the subsequent condition and resulting operation. There is no doubt of the accident. The claimant so testified and he was corroborated by the employer who testified that the claimant informed him of the injury to his foot occasioned by the falling of the door which conversation took place “ I believe it was on the same evening ”. There was medical testimony by the doctors that the type of traumatic accident, as related by the claimant, superimposed upon the pre-existing arteriosclerotic condition, could cause gangrene which could necessitate an amputation. The appellants’ doctor stated: “ If the door fell on his foot I would believe there was causal relationship ”. The issues raised by the appellants relate to the credibility of the witnesses, the determination of which is exclusively within the province of the board. There was substantial evidence to sustain the finding of accident and its relationship to the eventual amputation. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Hibson, Herlihy, Reynolds and Taylor, JJ.